 LOCAL UNION 633, PLUMBERS67Local Union 633, United Association of Journeymenand Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada,AFL-CIO (B & W Construction Company) andBruce Dale Wade, Lynn. L. Himes, A. C.McBride, Ernest Ray Brown, and Plumbing,Heating, Piping and Air Conditioring Contrac-tors of Owensboro and Vicinity, Party to theContract. Case 25-CB-3681, 25-CB-3722-1,and 25-CB-3722-2, 25-CB-3730April 25, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn February 8, 1980, Administrative Law JudgeJ. Pargen Robertson issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief; the General Coun-sel filed a copy of his brief to the AdministrativeLaw Judge and a supporting letter.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,2find-ings,3and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Local Union 633, United Association of Journey-men and Apprentices of the Plumbing and Pipefit-I The General Counsel was granted special leave to file his briefbeyond the due date due to special circumstances.2 At the hearing, Respondent objected to the Administrative LawJudge's ruling permitting the sequestration of witnessess on a motion of aCharging Party which was made after the General Counsel's first witnesshad completed his direct testimony. The determination whether witnessesshould be excluded from a hearing is a matter within the discretion of theAdministrative Law Judge. We find no abuse of discretion here, as Re-spondent has not offered to demonstrate the manner in which the rulinghas prejudiced its case.a For the reasons expressed in his dissent in Interstate Electric Comrnpa-ny, 227 NLRB 1996 (1977), enforcement denied 597 F2d 1331 (lOth Cir1979), Member Jenkins would find unlawful the hiring hall procedureadopted on March 23, 1979. under which preference is given to appli.cants represented by Local 633 or a sister local at prior places of employ-ment.' On the basis of Hickmott Foods. Inc., 242 NLRB No 177 (1979). thebroad order recommended by the Administrative Law Judge is not ar-ranted Accordingly, we shall modify the recommended Order in this re-spect.249 NLRB No. 11ting Industry of the United States and Canada,AFL-CIO, Owensboro, Kentucky, its officers,agents, and representatives, shall take the action setforth in the said recommended Order, as so modi-fied:1. Substitute the following for paragraph (d):"(d) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL operate our hiring hall in a non-discriminatory manner, referring applicantswithout regard to whether they are membersof Local Union 633, or any other Union.WE WILL refer to employment Bruce DaleWade, Lynn L. Himes, A. C. McBride, andErnest Ray Brown at the next opportunitywithout regard to their nonmembership in thisor any other Union.WE WILL make whole, by the payment ofbackpay, Bruce Dale Wade, Lynn L. Himes,A. C. McBride, and Ernest Ray Brown, forany loss of wages they have suffered due toour discriminatory refusal to refer them to em-ployment because of their not being membersof Local 633.WE WILL notify all employers signatory toour collective-bargaining agreement, includingB & W Construction Company, IndustrialContracting, Inc., and J. M. Foster, Inc., ofour revision in the manner in which we oper-ate our exclusive referral procedure.WE WILL NOT cause or attempt to cause B& W Construction Company, Industrial Con-tracting, Inc., and J. M. Foster, Inc., or anyother employer, to discriminate against anyemployee in violation of Section 8(a)(3) of theAct.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofLOCAL UNION 633, PLUMBERS 67 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe rights guaranteed them by Section 7 of theNational Labor Relations Act, as amended.LOCAL UNION 633, UNITED ASsoCI-ATION OF JOURNEYMEN AND AP-PRENTICES OF THE PLUMBING ANDPIPEFITtING INDUSTRY OF THEUNITED STATES AND CANADA, AFL-CIODECISIONSTATEMENT OF THE CASEJ. PARGEN ROBERTSON, Administrative Law Judge:This case was heard in Owensboro, Kentucky, on Sep-tember 5 and 6, 1979. The complaint in Case 25-CB-3681 issued on April 27, 1979, and was amended on July20, 1979. On May 31, 1979, a consolidated complaintissued in Cases 25-CB-3722-1, 25-CB-3722-2, and 25-CB-3730. All four cases were consolidated by orderdated July 20, 1979. During the hearing motions toamend the complaints and answers were granted.The charges in Cases 25-CB-3681, 25-CB-3722-1, 25-CB-3722-2, and 25-CB-3730 were filed on March 12,April 23, and April 30, respectively.The consolidated complaint alleges that Respondentviolated Section 8(b)(1)(A) and (b)(2) of the NationalLabor Relations Act, as amended, by refusing to referthe various Charging Parties to employment.During the hearing, the General Counsel, Respondent,and Charging Parties Himes, McBride, and Brown wererepresented by attorneys. All were given full opportunityto examine and cross-examine witnesses. Briefs were sub-mitted following the hearing by the General Counsel andRespondent.Upon the entire record,' including the briefs whichhave been duly considered, and my observation of thewitnesses, I hereby make the following:Findings and Conclusions1. The employersThe General Counsel alleges that at material times Re-spondent has been party to a collective-bargaining agree-ment with various employers in the Owensboro, Ken-tucky, vicinity. Respondent originally admitted some ofthe employer jurisdictional allegations and denied others.However, at the hearing, Respondent amended itsanswer to admit that B & W Construction Company, In-dustrial Contracting, Inc., and J. M. Foster, Inc., are andhave been employers that satisfy the Board's jurisdiction-al standards. Therefore, I find that during the 12-monthperiod preceding the issuance of the complaints, a repre-i The General Counsel made two motions in his brief At fin 10 of hisbrief, the General Counsel moved that I reconsider my granting Re-spondent's motion to strike testimony of Steward George Himes regard-ing a possible role of Respondent in Ernest Brown's layoff at J. MFoster, Inc The General Counsel's motion for reconsideration of thatruling is hereby denied for the same reason given at pp 379 and 380 ofthe transcript At fn 16 of his brief. the General Counsel moved that thetranscript be corrected at p 138, I 10, to substitute the name Bryant forBros n. That motion appears to be well taken and is hereby granted.sentative period, B & W Construction Company, Indus-trial Contracting, Inc., and J. M. Foster, Inc., in thecourse of their business operations, each purchased,transferred, and delivered to its jobsites in various Statesof the United States goods and materials valued in excessof $50,000 which were transported to said jobsites direct-ly from States other than the State wherein each jobsitewas located. Also, during the same 12-month period, B& W, Industrial, and Foster, in the course of their busi-ness operations, each performed services valued in excessof $50,000 in States other than the State of Indianawherein each of the three named employers are located.Upon the foregoing facts, Respondent admits, and I find,that B & W Construction Company, Industrial Contract-ing, Inc., and J. M. Foster, Inc., are employers engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2. RespondentRespondent Local Union 633, United Association ofJourneymen and Apprentices of the Plumbing and Pipe-fitting Industry of the United States and Canada, AFL-CIO, admitted, and I find, that it is a labor organizationwithin the meaning of Section 2(5) of the Act.3. The evidenceRespondent admitted, and I find, that since September13, 1978, it has maintained an exclusive hiring procedurewith various employers in the Owensboro vicinity in-cluding those which I have hereinabove found to be em-ployers.Throughout much of 1978 work was plentiful in theOwensboro vicinity. Apparently Respondent's memberswere fully employed during that period. The ChargingParties were all employed at various times during 1978by employers signatory to the collective-bargainingagreement with Respondent. In compliance with theunion-security provision of that contract, Charging Par-ties Himes, McBride, and Brown submitted applicationsfor membership to Respondent during 1978. ChargingParty Wade submitted an application for membership in1979. However, none of the Charging Parties was ad-mitted to membership.The difficulties which gave rise to this litigation hadtheir genesis in a November 17, 1978, union meeting. Ac-cording to the testimony of former business agent,Charles Staves, Respondent's members adopted a resolu-tion on November 17 that applicants and permit menwould not be referred to jobs until they passed "the ex-amination." Staves testified that by "the examination"they meant the examination that was required for anyoneto become a member of Respondent.The General Counsel contends that all the ChargingParties sought referrals from Respondent, but that afterits November meeting Respondent refused to refer themto jobs because of their nonmembership.Respondent again amended its referral procedure onMarch 23, 1979. The March 23 change was incorporatedby amendment into Respondent's collective-bargaining LOCAL UNION 633, PUMBERS69agreement.2The General Counsel contends that follow-ing its March change in the referral procedure, Respond-ent continued to fail to refer the Charging Parties in vio-lation of the Act.Charging Party Bruce Wade worked for Babcox andWilcox3at a jobsite in Sebree, Kentucky, until he wasterminated for absenteeism on February 2, 1979. Babcoxand Wilcox was signatory to the collective-bargainingagreement with Respondent. Wade was referred to theBabcox job by Respondent. He worked there for 15-1/2months in the pipefitter-welder position prior to his Feb-ruary 28 discharge. Wade testified that he went down tothe union hall on the day after his discharge and talkedwith Assistant Business Agent Red Collins. According toWade, he asked Collins "[I]f I could get back out towork as soon as possible because I knew B & W washiring people that day in fact, and it was just a matter ofgiving me another referral and going back to the job."Collins told Wade that he could not refer him because hewas a permit man.4Wade testified that he left but subse-quently, on several dates, returned to the union hall andrequested referral. On each such occasion Wade was toldthat he could not receive a referral because he was apermit man. On one of those visits, which Wade recalledoccurred in late March, Wade talked with BusinessAgent Charles Staves. Wade testified that he askedStaves to put him on a job and Staves told him no. Wadethen asked if he could sign the out-of-work list andStaves told him that he was not going to sign anything.z That amendment reads (in part)That parties hereto agree to the following system of referral em-ployment:Section .The Union shall be the sole and exclusive source of re-ferral of applicants for employment. The contractor shall submit re-quests of specified numbers of individuals for employment not lessthan 48 hours (excluding Saturdays, Sundays, and recognized holi-days) before the time the contractor wishes them to report for work.The contractor at that time shall indicate any special qualifications ofthe individuals, the location of the job, and the reporting date andtime.Section 2. The Union shall then refer individuals for employmentwith the requesting contractor on a non-discriminatory basis, givingpriority to the following categories of individuals in the followingorder:(a) Individuals who have worked four or more years under theWorking Agreement between the Plumbing and Heating Contrac-tors of Owensboro, Kentucky, and all counties within the jurisdic-tion of Local 633 and Local Union No. 633, as journeymen plumb-ers or pipefitters.(b) Individuals who have worked two or three years under theWorking Agreement between the Plumbing and Heating Contrac-tors of Owensboro, Kentucky, and all counties within the jurisdic-tion of Local 633 and Local Union No. 633 as journeymen plumb-ers or pipefitters.(c) Individuals who have been employed as journeymen plumb-ers or pipefitters under the collective bargaining agreement of asister local union of the United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry, of theUnited States and Canada, AFL-CIO, or who have worked underthe Working Agreement between the Plumbing and Heating Con-tractors of Owensboro, Kentucky, and all counties within the ju-risdiction of Local Union No 633, but have done so less than 2years(d) All other applicants3 Also known as B & W Construction CompanyCollins did not deny telling Wade that he could not he referred outbecause he was a permit man. I found Wade to be a straightforward wit-tess and I credit his testinlloStaves recalled a conversation with Wade around thefirst of the year during which Wade was looking forwork. Staves testified that he did not recall whetherWade asked to sign an out-of-work list or not on that oc-casion. However, Staves did recall that he tipped Wadeoff to the availability of a job at TVA through Local 40of the Boilermakers. Wade testified that he did go towork on the TVA job on March 12, 1979. Wade workedon the TVA job for 28 days then quit.Wade filed an application for membership in Respond-ent in early April. However, since he was not acceptedinto the membership, his status remained that of a permitman.Wade testified that on a subsequent visit to the unionhall which he recalled as being 2 days before MemorialDay, he was permitted to sign the out-of-work register.The register, which was received into evidence, does notindicate the date he signed. However, on July 31, 1979,Wade signed the out-of-work register the second time.On both occasions Wade was placed on the register incategory "(d) All other applicants."5Wade was never referred to work by Respondent.However, the present business agent, Norman Cole, testi-fied that shortly after he became business agent on July1, 1979, Wade came into the office looking for work.Cole testified that he told Wade that he had a "6GWelding" position and he asked Wade if he could do thejob. According to Cole, Wade refused the job. Wadedenied that he was offered a job by Cole. According toWade, Cole asked if he could pass an "Arkansas 45 bellhole with a chill ring" test. Wade told Cole that hecould pass that particular test. Cole then asked Wade ifhe could perform another welding test and Wade toldhim that he could not. I found Cole's testimony wassomewhat vague. He never identified the job which heclaimed would have been Wade's if Wade could havequalified. Furthermore, Cole was unclear in his testimo-ny as to whether Wade told him that he could or couldnot pass the test. I credit Wade's testimony that Cole didnot offer him a job.Lynn L. Himes testified that he holds both a master'sand a journeyman's plumbers license. Himes had workedon various plumbers' jobs, usually in the Owensboro vi-cinity, since 1965. Himes was called by the Local 633steward6on the Industrial Contracting, Inc., "Ana-conda" job on October 15, 1978, and asked if he wouldgo to work there at Anaconda. Himes asked the stewardif there was enough work to keep him busy a good longtime. The steward checked into the matter and calledHimes and told him that there was enough work to keephim busy for a long time. Himes started to work for In-dustrial immediately. Shortly thereafter, Himes submittedan application for membership to Respondent.7On January 23, 1979, Himes was laid off his job at In-dustrial. Approximately 2 weeks after his layoff, Himes' See fn. 2, supra.Himes identified the Industrial steward as James Stratton. HoweverHimes' brother George Himes, who was the Industrial steward shortlybefore Oclober 15, testified that James Patton succeeded him as steward7 Staves admitted that following the November 17, 1978. meeting, hipolicy was not to refer nonmembers of Respondent until they were admitted into menmbership by passing the test.LOCAL UNION 633, PLUMBERS 69 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDwent to Respondent's hall and talked with AssistantBusiness Agent Red Collins. Himes told Collins that hewas out of work and would like to be put "on the list."Collins replied that he did not have a list for Himes andthat Himes should check back in 2 weeks. Himes re-turned in 2 weeks but Collins again told him that he didnot have anything and that he should check back in an-other 2 weeks. During March, Himes, along with Charg-ing Party A. C. McBride, visited Business Agent Stavesat Staves' home. Staves told Himes and McBride that hecould not send them to a job because there had been amotion made that he could not send anymore permitmen out until after they had been tested. Himes andMcBride told Staves that they were going to see alawyer.On April 6, Himes and McBride took the examinationfor admission into Respondent's membership before Re-spondent's examining board. Both Himes and McBridefailed the examination.Respondent did not refer Himes to any jobs after hisJanuary layoff from Industrial.A. C. McBride testified that he has worked as a pipe-fitter since 1948 when he started as an apprentice in Ev-ansville, Indiana. He worked in Evansville until 1959.Since 1959 McBride has worked for various employersin the Owensboro vicinity. During August 1978,McBride went to Respondent's hall and talked with Busi-ness Agent Staves. Staves knew of McBride's experience.Staves told McBride that work was plentiful. McBrideasked Staves for an application form and Staves gavehim one. McBride completed the application for mem-bership in Respondent and turned it in to Stave's secre-tary. On September 6, 1978, McBride was called by thethen Industrial Contracting, Inc., steward, GeorgeHimes. Himes told McBride that Industrial needed per-sonnel and he asked McBride if he would like to go towork there. McBride asked Himes if there was going tobe permanent employment because he did not want toquit his present job otherwise. Himes told McBride thathe had discussed that with Mr. Staves and there wouldbe no problem. Himes said that Staves had told him thatin the event of layoffs at Industrial there would be otherjobs available. McBride accepted the job at Industrial. Inearly November 1978, McBride, after determining thatRespondent was agreeable to his transfer, transferred toa job with Morsey, Incorporated. On January 9, 1979,McBride was laid off. On the evening of January 9,McBride called Charles Staves and asked if he could bereferred to another job. Staves told him that he couldnot refer him since the members had voted not to sendout anymore permit men until they had taken their testand had become a member. McBride told Staves that hehad been assured nothing like this would happen. Stavessaid there was nothing he could do. On March 12, 1979,McBride, along with Charging Party Lynn Himes, wentto Staves' home. Again, Staves said that he could notrefer permit men until they took their test. McBride tookRespondent's test on April 6, but failed.McBride has not received a job referral from Re-spondent since his January layoff.Ernest Ray Brown had been a licensed plumber since1976. However, Brown has worked in the plumbingtrade since 1967. During July 1978, Brown talked withRespondent's Financial Secretary Herbert Cook. Brownpicked up an application for membership from Cook. OnAugust 5, 1978, Brown was called by the union stewardat Industrial Contracting, Inc., George Himes. Himestold Brown that he had talked with Charles Staves andthat it was okay for Brown to go to work at Industrial.Thereafter, Brown went to the Industrial job where hemet George Himes. Himes took him onto the job and in-troduced Brown to the foreman. Himes told the foremanthat Brown was starting to work. In early NovemberGeorge Himes suggested that Brown transfer to J. M.Foster because work was getting slow at Industrial.Himes said he would clear the transfer with the Union.Brown transferred to J. M. Foster on November 7. TheFoster jobsite was the same as Industrial's site. OnMarch 16, 1979, Union Steward George Himes toldBrown that there was going to be a reduction in force.Himes said he was going to go around and ask some ofthe travelerss if they wanted to leave. Himes told Brownthat Brown would be laid off unless enough travelersvolunteered. Himes said Brown would be one of the firstto go since he was a permit hand. Himes returned laterand told Brown that he would be laid off and that was9his last day.On March 19, Brown went to Respondent's hall andtalked with Red Collins. Brown told Collins that he hadbeen laid off and was looking for another job.Collins re-plied that he did not have anything at the moment for apermit man.On April 20, Brown took Respondent's test but he alsofailed. Brown has not been referred to any other jobs byRespondent.4. Analysisa. The November 17 resolutionThrough hiring halls, unions have assumed a positionof responsibility to both potential employees and to theemployers that are party to the hiring hall arrangement.Unions may accept the responsibility of referring onlyqualified workers to employers. Although that particularresponsibility is sometimes incorporated into the collec-tive-bargaining agreement, unions often take reasonablesteps to fulfill that responsibility even though the con-tract is silent on that point. In International Brotherhoodof Electrical Workers, Local 592 (United Engineers & Con-struction Co.), 223 NLRB 899 (1976), the Board foundthat the Union, in attempting to insure its referrals werequalified, may legally require its highest category of re-ferrals to pass a "journeyman examination."On November 17, 1978, Respondent's members votedto require all nonmembers to pass an examination admin-9 "Travelers" are members of locals other than Respondent that areworking for the Owensboro vicinity.9 Collins admitted that Brown came by the hall and told him that hehad been laid off. According to Collins. Brown did not ask for a referral.I credit Brown's version of this conversation. Moreover, Collins admittedthat the referral books are generally called the "out-of-work" list. There-fore, it appears that nothing more should be required than a commentthat someone is out of work. Obviously, when someone comes by theunion hall to announce they are out of work, the normal presumptionwould be that they want another job. LOCAL UNION 633, PLUMBERS71istered by its examining board. Although the requirementthat applicants for referral pass an examination does notconstitute a violation of the Act, a union may not use thedevice of an examination to promote discriminatorypractices. In administering a testing program a unionmust insure that the testing requirement does not unfairlypenalize nonmembers regardless of their work qualifica-tions. The Union must apply the same standards of qual-ity to members and nonmembers alike. The examinationshould be administered in a timely fashion so that non-member applicants are not unfairly delayed in referralsbecause of the Union's delay in testing. Also the exami-nation should be prepared in such a manner as to reason-ably demonstrate whether the testee is qualified to dojourneyman work and the questions should not beframed in such a manner to penalize a nonmember be-cause of his nonmembership.In the instant case the evidence demonstrated that theNovember 17 resolution was passed and administered forthe express purpose of permitting Respondent to evadeits hiring hall obligations to nonmembers. The testimonyof the former business agent, Charles Staves, demon-strates that the intent of the November 17 resolution wasto prevent the future referral of anyone who was not amember. In order to qualify for referral after November17, a person must apply for membership, take and passthe examination-in effect-to become a member. No ex-amination was required of members. All members contin-ued to be eligible for referral after November 17. I findthat Respondent's November resolution was, on its face,applied to all four Charging Parties.Bruce Wade was denied a referral by Assistant Busi-ness Agent Red Collins on March 1. Collins denied LynnHimes' request for referral when Himes went to the hallapproximately 2 weeks after his January 23, 1979, layoff.I also find that Collins refused to consider the request forreferral by Ernest Ray Brown which Brown made onMarch 19. Red Collins testified that between November17, 1978, and March 23, 1979, he applied the Novemberresolution of not referring permit men. On January 9,1979, A. C. McBride asked Business Agent Staves for areferral. Staves told McBride that he could not refer himout since the members had voted not to send out any-more permit men until they had taken their test and hadbecome a member. Wade, McBride, and Himes all madesubsequent requests for referrals before Respondentadopted its new referral policy on March 23. All thosesubsequent requests were denied in accord with Re-spondent's November 17 resolution.Moreover, the Charging Parties were not afforded anopportunity to take the examination until referrals wererefused on several occasions. Charging Parties McBride,Himes, and Brown applied for union membership in thesummer and fall of 1978, but they were not given an op-portunity to take the examination until April 1979. Wadedid not apply for membership until April 1979. However,Wade had not been tested at the time of the hearing.I find that by its above-mentioned actions Respondentrefused to consider for referral and refused to referWade,10Himes, Browvn, and McBride, because of theirnonmembership and thereby violated the Act.b. The March 23, 1979, amendmentPursuant to action by Respondent on March 23, thecontractual hiring hall arrangement was amended. Thatamendment, which is shown in part in footnote 2, above,appears to give referral preference on the basis of thelength of service the referral applicant has with employ-ers that are party to the collective-bargaining agreementwith Respondent.In Interstate Electric Company,' the Board held thatprovisions of a collective-bargaining agreement regardingreferral which are similar to the instant amendment ofMarch 23, do not, on their face, violate the Act. I findnothing in Respondent's March 23 amendment whichwould distinguish that amendment from Interstate Elec-tric regarding its legality.However, according to the uncontested testimony ofthe former assistant business agent, Red Collins, theMarch 23 amendment did nothing to change Respond-ent's policy of not referring nonmembers. Collins testi-fied that in considering whether a referral applicantwould qualify under Section 2(a), (b), (c), or (d) of thehiring hall provision of the contract,'2 the matter of ex-perience was not material to the placement of a permitman. All permit men are placed in category 2(d) regard-less of their experience.The record does not conclusively show exactly howmuch experience Bruce Wade had under the WorkingAgreement between Respondent and Owensboro vicinitycontractors, at any time after March 30. However, it isclear that Wade had at least 15-1/2 months' qualifyingexperience through his employment with B & W Con-struction Company at their Sebree job, when he was ter-minated on February 28, 1979. Therefore, it wouldappear that a nondiscriminatory application of the March23 amendment, would place Wade in category 2(c) orhigher. Nevertheless, when Wade came to the union hall2 days before Memorial Day 1979, and again on July 31,1979, he was placed on the out-of-work register in cate-gory 2(d). Therefore, I find on the basis of Collins' testi-mony and the placement of Wade in category 2(d), thatRespondent's policy after March 23, was to place allnonmember referral applicants in category 2(d) regard-less of whether they would otherwise qualify for catego-ry 2(a), (b), or (c).No referrals were made from the category (d) appli-cants. However, Red Collins admitted that several cate-'° Although Wade was never referred to employment by Respondentafter March , 1979, he testified that he did accept work with TVAthrough another union on March 12, 1979. That job was suggested byRespondent's Business Agent Staves. Although Staves' suggestion of thejob to Wade does not satisfy Respondent's obligation to refer Wade towork within its jurisdiction, Wade's acceptance of the TVA job wouldapparently remove him from an out-of-work status during the shortperiod he worked for TVA." 227 NLRB 1996 (1977); see also Local Union No. 68. InternationalBrotherhood of Electrical Workers (Howard Electric Company), 227 NLRB1904 (1077); and Local Union 469 of the United Association of the Journey-men and Apprentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada (arious Employers in the Construction Indus-try), 228 NLRB 298 (1977).*2 See fn. 2, supra.LOCAL UNION 633. PLUMBERS 7' 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDgory 2(c) personnel were referred between March 29 andJune 11, 1979, without even signing the out-of-work reg-ister.Neither Himes, McBride, nor Brown returned to thehall after March 23. However, it is apparent that none oftheir positions would have changed by their appearingand signing the out-of-work register. Since none of thethree were members, each would have been placed incategory 2(d) and not referred.' 3Therefore, I find that Respondent's illegal action re-garding Charging Parties Wade, Himes, McBride, andBrown, was not corrected by the March 23 amendment.Furthermore, the placement of Wade in category 2(d)constitutes additional violations since the evidence dem-onstrates, and I find, that Wade was placed in that, thelowest category for referrals solely because he was not amember of Respondent.c. The testingRespondent's examining board tested Himes andMcBride on April 6, 1979, and Brown on April 20, 1979.McBride applied for membership in August 1978. Himesapplied for membership in the fall of 1978. Brown ap-plied for membership in the summer of 1978. AlthoughWade applied for membership in April 1979, he had notbeen tested at the time of the hearing herein.I find that by giving the examination to McBride,Himes, and Brown, Respondent did nothing which curedits previous illegal refusals to refer them to employment.Nor did the testing of McBride, Himes, and Brown inter-rupt the continuing nature of Respondent's illegal acts.As indicated above, the evidence demonstrated thatthe test was a prerequisite to referral for nonmembersonly. Members were not required to be tested before re-ferrals. Additionally, the evidence illustrated that someof the members had not been tested at any time. Al-though persons applying for membership are customarilytested before becoming a member, the evidence showedthat anyone that applied during one of Respondent's or-ganizing campaigns was not tested before becoming amember. Therefore, the requirement that nonmembers betested before referrals is discriminatory.Furthermore, Respondent offered no explanation forthe long delay between the applications of Himes,McBride, Brown, and Wade and their test date. One ofthe examining board members, Evans, testified that therewas no urgency in testing because there was not enoughwork. However, such an explanation does not justifydelay which results in the loss of job opportunities. Aunion's delav in testing a referral applicant's qualifica-tions should not result in the applicant missing a job op-portunity absent reasonable, nondiscriminatory justifica-tion.'" As in the case of Wade, the record does not reflect with precisionthe experience of Himes, McBride, and Brown, which would be consid-ered qualifying under the March 23 hiring hall amendment. The recorddoes indicate, and I find, that all three would qualify for category 2(c) orhigher. If it becomes necessary to determine specifically which of catego-ries 2(a), (b), or (c), to which Wade, Himes, McBride, and Brown quali-fied at the times of Respondent's illegal acts, that matter should be con-sidered in backpay proceedings.Additionally, the evidence demonstrated that the ex-amination given Himes, McBride, and Brown were moredifficult than the examination normally given, and thatthe grading was designed to insure failure. The testsgiven to the Charging Parties were not from the stock-pile of examinations which Respondent regularly gave.Moreover, Evans admitted that one answer which result-ed in Brown failing the examination was correct. Brown,in answering the question used a term which is commonon the job. However, his answer was marked incorrectbecause he did not use a technical word.It is not my intent to dictate to Respondent whichmethods they should use in testing referral applicants'qualifications. Nor do I intend to imply that Respondentcannot test on the technical names of various instru-ments. However, regardless of which means Respondentuses, if any, and regardless of the type questions Re-spondent includes in its examinations, those actions mustnot result in the discrimination of nonmembers in viola-tion of the Act.Therefore, I find, in support of the General Counsel,that Respondent's actions in failing to refer Wade,McBride, Himes, and Brown, following their respectiverequest of March 1, 1979, January 9, 1979, February 6,1979, and March 19, 1979, and subsequently, violate Sec-tion 8(b)(1)(A) and (2) of the Act."4Although such afinding does not necessitate a determination that jobswere available, I the evidence does demonstrate, and Ifind that Respondent was making other referrals at thetimes of Charging Parties' requests and thereafter.CONCLUSIONS OF LAWi. Respondent Local Union 633, United Association ofJourneymen and Apprentices of the Pipefitting Industryof the United States and Canada, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.2. B & W Construction Company, Industrial Contract-ing, Inc., and J. M. Foster, Inc., parties to the contract,are employers engaged in commerce within the meaningof Section 2(6) and (7) of the Act.3. By refusing to refer Wade, McBride, Himes, andBrown to employment through its hiring hall sinceMarch 1, January 9, February 6, and March 19, respec-tively, and thereafter, Respondent has violated and isviolating Section 8(b)(1)(A) and (2) of the Act.t64. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.14 International Brotherhood of Boilermakers, Iron Ship Builders. Black-smiths. Forgers & Helpers Local Lodge No. 587 (Stone & Webster Engineer-ing Corporation), 233 NLRB 612 (1977); Bricklayers' and Stonemasons' In-ternational Union. Local No. 8, etc. (California Conference of Mason Con-tractor Associations), 235 NLRB 1001 (1978).ib Utility and Industrial Construction Company, 214 NLRB 1053 (1974).i6 In addition to its allegation that Respondent illegally failed to referWade. Himes, McBride, and Brown, the General Counsel alleges that Re-spondent, on March 2, and March 7, 1979, prevented Wade from regis-tering his name on Respondent's employment and/or referral list. Myfinding is that Respondent did in fact refuse to place Wade in a positionto be considered for referral. However, from the record evidence, it ap-pears that Respondent was not actually using a referral list until after itsMarch 23, 1979. amendment to its hiring hall procedure. LOCAL UNION 633, PLUMBERS73THE REMEDYIn order to effectuate the policies of the Act, it is rec-ommended that Respondent be ordered to cease anddesist from the unfair labor practices found and that it beordered to operate its exclusive hiring hall in a nondiscri-minatory manner; that it maintain records which accu-rately and fully reflect the basis on which each referral ismade and that such records be made available for inspec-tion by the Board's Regional Director or his agent.I recommend that Respondent be ordered to cease anddesist from refusing to refer to employment Bruce DaleWade, Lynn L. Himes, A. C. McBride, and Ernest RayBrown, for discriminatory reasons due to their nonmem-bership in Respondent, and that Respondent make Wade,Himes, McBride, and Brown, whole for its unlawful re-fusal to refer them to employment. The amount of back-pay shall be computed in the manner set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), with interestthereon to be computed in the manner prescribed in Flor-ida Steel Corporation, 231 NLRB 651 (1977). 7As the unlawful acts of Respondent indicate a purposeto limit the lawful rights of applicants for employment, Irecommend that Respondent be ordered to cease anddesist from in any other manner restraining or coercingemployees in the exercise of the rights guaranteed themin Section 7 of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER I 8The Respondent, Local Union 633, United Associationof Journeymen and Apprentices of the Plumbing and Pi-pefitting Industry of the United States and Canada,AFL-CIO, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Operating its exclusive hiring hall in a discriminato-ry manner.(b) Refusing to refer to employment Bruce DaleWade, Lynn L. Himes, A. C. McBride, Ernest RayBrown, or any other applicant, because of their lack ofmembership in Respondent or any other labor organiza-tion.(c) Causing or attempting to cause B & W Construc-tion Company, Industrial Contracting, Inc., J. M. Foster,Inc., or any other employer, to discriminate againstBruce Dale Wade, Lynn L. Himes, A. C. McBride,Ernest Ray Brown, or any other employee, because ofthe employees lack of membership in Local 633 and inviolation of Section 8(a)(3) of the Act.(d) In any manner restraining or coercing employeesor applicants for employment in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffetuate the policies of the Act:17 See, generally, Isis Plumbing Heating Co., 138 NLRB 716 (1962).s In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(a) Operate its exclusive hiring hall in a nondiscrimina-tory manner.(b) Refer Bruce Dale Wade, Lynn L. Himes, A. C.McBride, and Ernest Ray Brown to employment withoutdiscrimination due to their lack of membership in Re-spondent or any other labor organization, at the next op-portunity, and make each of them whole for any loss ofpay suffered by reason of the discrimination practicedagainst them in the manner set forth in the section of thisdecision entitled "The Remedy."(c) Maintain a record to reflect accurately, fairly, andnondiscriminatorily the operation of the referral systemfrom the hiring hall, and for a period of 1 year discloseto the Regional Director for Region 25, or his agents,the manner of operation of the hiring hall.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(e) Post at all places copies of the attached noticemarked "Appendix."L9Copies of said notice, on formsprovided by the Regional Director for Region 25, afterbeing duly signed by an authorized representative of theRespondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-eled by any other material.(f) Furnish the Regional Director for Region 25 signedccpies of such notice for posting by B & W ConstructionCompany, Industrial Contracting, Inc., and J. M. Foster,Inc., said employers being willing, at all locations wherenotices to employees are customarily posted.(g) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.'1 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byorder of the National Labor Relations Board" shall read "Posted pursu-ant to a judgment of the United States Court of Appeals enforcing anorder of the National Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL operate our hiring hall in a nondiscri-minatory manner, referring applicants withoutregard to whether they are members of LocalUnion 633, or any other Union.WE WILL refer to employment Bruce Dale Wade,Lynn L. Himes, A. C. McBride, and Ernest RayBrown, at the next opportunity without regard totheir nonmembership in this or any other Union.LOCAL UNION 633, PLUMBERS 73 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make whole, by the payment of back-pay, Bruce Dale Wade, Lynn L. Himes, A. C.McBride, and Ernest Ray Brown, for any loss ofwages they have suffered due to our discriminatoryrefusal to refer them to employment because oftheir not being members of Local 633.WE WILL notify all employers signatory to ourcollective-bargaining agreement, including B&WConstruction Company, Industrial Contracting, Inc.,and J. M. Foster, Inc., of our revision in the mannerin which we shall operate our exclusive referralprocedure.WE WILL NOT cause or attempt to cause B&WConstruction Company, Industrial Contracting, Inc.,and J. M. Foster, Inc., or any other employer, todiscriminate against any employee in violation ofSection 8(a)(3) of the Act.WE WILL NOT in any other manner restrain orcoerce employees in the exercise of rights guaran-teed them by the Act.LOCAL UNION 633, UNITED ASSOCIATION OFJOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OFTHE UNITED STATES AND CANADA, AFL-CIO